Citation Nr: 0031055	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  96-41 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

The propriety of an initial 10 percent rating assigned for 
the veteran's service- connected strain of the thoracic 
spine.  


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from March 1989 to 
November 1993.

This claim originally arose from a January 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In that 
determination, the RO, among other things, granted service 
connection for upper back strain and assigned a 
noncompensable evaluation.  That evaluation became effective 
on December 1, 1993.  The veteran disagreed with that 
disability evaluation and appealed for an increased rating.  
The Board remanded this issue in September 1998 for 
additional development.  Following completion of the 
requested development, the RO raised the rating to 10 percent 
disabling in a February 1999 rating action.  The effective 
date of the grant of the 10 percent rating was December 1, 
1993.  Inasmuch as the veteran has disagreed with the initial 
rating assigned for this disability, the Board has 
recharacterized the issue as involving the propriety of the 
initial evaluation assigned.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not 
considered as claims for increased ratings).  


FINDINGS OF FACT

1.  The veteran's service-connected strain of the thoracic 
spine is manifested by pain on motion and spasm of the 
thoracic spine, which is not productive of more than severe 
disability.    

2.  Ankylosis of the thoracic spine as not been demonstrated.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of the 
initial 10 percent disability evaluation for strain of the 
thoracic spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5288, 5291 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2000).

Service medical records reflect that the veteran was seen in 
1993 for upper back pain.  These records show that the 
veteran experienced increased pain with running, sitting, 
standing, and bending.  A June 1993 physical therapy 
examination revealed, in pertinent part, generalized 
tenderness at the T4-5 and L2-3.  Another entry in June 1993 
showed that the veteran demonstrated good range of motion 
with some difficulty.  In July 1993, slight scoliosis was 
noted.  In September 1993, the veteran also complained of 
right thoracic tenderness.  The veteran was ultimately 
diagnosed as having mild back strain.  The report of a 
separation examination dated in October 1993 noted back pain 
in the thoracic spine that was being treated with physical 
therapy.  

The veteran was seen at Fort Carson-Evans Army (Fort Carson) 
Community Hospital in November 1995 for complaints of a four 
year history of upper back pain at T-6 on the right side.  
The veteran indicated that there was no past trauma to that 
area and that the pain did not resolve with rest.  An X-ray 
of the thoracic spine at that time revealed minimal upper 
thoracic scoliosis without other findings.  

On VA examination in September 1997, the veteran presented a 
history of upper back pain, paramedially towards the right 
side between the shoulder blades, since 1990.  The veteran 
noted that the pain increased with prolonged sitting and 
motion.  She also reported associated stiffness.  The veteran 
indicated that her symptoms were intermittent and had been 
treated with physical therapy in the past.  A physical 
examination revealed tenderness over the right paraspinal 
area between the shoulder blades that the examiner noted 
appeared to occasionally increase on range of motion of both 
upper extremities, without limiting the range of motion.  The 
diagnostic impression included musculoskeletal spasm on the 
upper back area.  

Pursuant to the September 1998 remand, the veteran was 
afforded a VA examination in December 1998.  At that 
examination, the veteran complained of pain involving the 
thoracic spine and intermittent painful muscle spasm.  She 
indicated that the muscle spasm occurs two to three times per 
week lasting for several minutes.  It was noted that the 
muscle spasm has been treated with physical therapy, anti-
inflammatory medication, and muscle relaxers.  The veteran 
also complained of pain when lying supine.  She denied 
experiencing bowel or bladder dysfunction.  On physical 
examination, the examiner noted that motion of the thoracic 
spine was difficult to ascertain due to the encompassing rib 
cage, but that the veteran appeared to have a relatively 
appropriate amount of actual intrathoracic motion.  The 
examiner reported that the veteran's range of motion of the 
thoracic spine appeared to be well preserved and that there 
was no focal loss of motion in that region.  As to 
employment, the examiner opined that the thoracic spine 
disability should not preclude any type of employment.  The 
examiner observed that the veteran has intermittent episodes 
of spasm which seemed to be relatively limited and that 
resolve without any significant intervention.  The examiner 
added that the symptoms associated with the service-connected 
thoracic spine disability should result in minimal functional 
loss.  There was no evidence of neurologic involvement or any 
myelopathic findings that would be expected if there was any 
specific spinal canal compromise at the thoracic level.  The 
examiner also noted that the veteran's complaints were not 
indicative of radicular pain.  

A noncompensable rating is provided for a thoracic strain 
when it is productive of slight limitation of motion of the 
thoracic spine.  A 10 percent rating is provided when there 
is moderate or severe limitation of motion of the thoracic 
spine.  To warrant a higher rating of 20 percent there would 
have to be favorable ankylosis of the thoracic spine.  
Diagnostic Codes 5288, 5291.  

On the most recent VA examination in December 1998, it was 
noted that there was no limitation of motion of the thoracic 
spine, but that there was intermittent muscle spasm. There 
was no weakness, fatigue or incoordination reported and the 
overall functional loss was described as minimal.  The 
current 10 percent rating contemplates severe limitation of 
motion of the thoracic spine.  There is no ankylosis of the 
thoracic spine at the current time and considering the 
provisions of 38 C.F.R. § 4.40 and 4.45 and the Court's 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
current thoracic spine disability is not equivalent to 
favorable ankylosis.  Accordingly, an initial rating in 
excess of the 10 percent for the thoracic strain is not 
warranted.  

During the course of this appeal, the RO increased the 
disability evaluation to 10 percent and that evaluation 
became effective on December 1, 1993.  The evidence of record 
in this case demonstrates that the 10 percent rating for the 
veteran's thoracic spine disability reflects the most 
disabling this disorder has been during the appeal period, 
which in this case is the day following discharge from 
service.  Therefore, the Court's holding in Fenderson does 
not mandate the assignment of staged ratings with regard to 
the veteran's thoracic spine disability.


ORDER

An initial evaluation in excess of 10 percent for sprain of 
the thoracic spine is denied.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 5 -


- 1 -


